Title: From George Washington to the United States Senate, 6 August 1789
From: Washington, George
To: United States Senate



Gentlemen of the Senate,
[New York] August 6th 1789

My nomination of Benjamin Fishbourn for the place of Naval Officer of the Port of Savannah not having met with your concurrence, I now nominate Laclan McIntosh for that place. Whatever may have been the reasons which induced your dissent, I am persuaded they were such as you deemed sufficient—Permit me to submit to your consideration, whether on occasions, where the propriety of nomiminations appear questionable to you, it would not be expedient to communicate that circumstance to me, and thereby avail yourselves of the

information which led me to make them, and which I would with pleasure lay before you. Probably my reasons for nominating Mr Fishbourn may tend to shew that such a mode of proceeding in such cases might be useful. I will therefore detail them.
First. While Colonel Fishbourn was an Officer in actual service, and chiefly under my own Eye, his conduct appeared to me irreproachable; nor did I ever hear any thing injurious to his reputation as an Officer or a Gentleman—At the Storm of Stony Point, his behaviour was represented to have been active, and brave, and he was charged by his General to bring the account of that success to the Head Quarters of the Army.
Secondly—Since his residence in Georgia he has been repeatedly elected to the Assembly as a Representative of the County of Chatham in which the Port of Savannah is situated, and sometimes of the Counties of Glynn and Camden—he has been chosen a Member of the Executive Council of the State and has been lately President of the same—he has been elected by the Officers of the Militia in the county of Chatham Lieutenant Colonel of the Militia in that district—and on a very recent occasion, to wit, in the month of May last, he has been appointed by the Council (on the suspension of the late Collector) to an Office in the Port of Savannah, nearly similar to that for which I nominated him—which Office he actually holds at this time—To these reasons for nominating Mr Fishbourn, I might add that I received private letters of recommendation, and oral testimonials in his favor, from some of the most respectable characters in that State: but as they were secondary considerations with me, I do not think it necessary to communicate them to you. It appeared therefore to me that Mr Fishbourn must have enjoyed the confidence of the militia Officers in order to have been elevated to a military rank; the confidence of the Freemen to have been elected to the Assembly; the confidence of the Assembly to have been selected for the Council; and the confidence of the Council to have been appointed Collector of the Port of Savannah.

G. Washington

